DETAILED ACTION
Claims 1- 20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 11-13 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Mantor (US Publication 2018/0239606 A1). 
	The teachings of Mantor as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
Regarding claim 1, Mantor discloses an apparatus comprising: 
 [0016: an indication is declared within the code sequence, with the indication specifying which mode to utilize for a given region of the program. In another embodiment, a compiler generates the indication when generating executable code, with the indication specifying the processor operating mode.][0020-0021][0027]; and 
a second circuitry to initiate a power-directed parameter adjustment based upon the flag [0016: an indication is declared within the code sequence, with the indication specifying which mode to utilize for a given region of the program. In another embodiment, a compiler generates the indication when generating executable code, with the indication specifying the processor operating mode.][0020-0021][0027: GPU 200 is configured to operate in different modes to process instructions of a shader program on wavefronts of different sizes. GPU 200 utilizes a given mode to optimize performance, power consumption, and/or other factors depending on the type of workload being processed and/or the number of work-items in each wavefront.],
wherein the flag indicates at least one of: a type of texture filtering associated with a subsequent portion of the sequence of GPU commands, or a type of instruction associated with the subsequent portion of the sequence of GPU commands [0016: an indication is declared within the code sequence, with the indication specifying which mode to utilize for a given region of the program.] [0027: In one embodiment, GPU 200 is configured to operate in different modes to process instructions of a shader program on wavefronts of different sizes. GPU 200 utilizes a given mode to optimize performance, power consumption, and/or other factors depending on the type of workload being processed and/or the number of work-items in each wavefront.][0036][0046]. 
Mantor discloses in at least paragraph 16 that the indication is declared within the code sequence, with the indication specifying which mode to utilize for a given region of the program. In other words, the indication associate with the given region of the program specifies the type of instruction because this indication of the given program region is the type of instruction that changes the GPU operating mode. 
Regarding claim 5, Mantor discloses the apparatus of claim 1, wherein the power-directed parameter adjustment includes a firmware handshake [0016] [0020-0021].
Regarding claim 6, Mantor discloses the apparatus of claim 1, wherein the power-directed parameter adjustment is for at least one of: a supply voltage, or a frequency [0016] [0020-0021][0027].
Regarding claim 11, Mantor discloses an apparatus comprising: a command list circuitry to process a sequence of Graphics Processing Unit (GPU) commands including a flag instruction that indicates a workload characteristic corresponding with the sequence of GPU commands; and a handshake circuitry to initiate a power-directed parameter adjustment protocol based upon the flag instruction,  wherein the flag instruction indicates at least one of: a type of texture filtering associated with a subsequent portion of the sequence of GPU commands, or a type of instruction associated with the subsequent portion of the sequence of GPU commands [0016: an indication is declared within the code sequence, with the indication specifying which mode to utilize for a given region of the program.] [0027: In one embodiment, GPU 200 is configured to operate in different modes to process instructions of a shader program on wavefronts of different sizes. GPU 200 utilizes a given mode to optimize performance, power consumption, and/or other factors depending on the type of workload being processed and/or the number of work-items in each wavefront.][0036][0046]. 
Mantor discloses in at least paragraph 16 that the indication is declared within the code sequence, with the indication specifying which mode to utilize for a given region of the program. In other words, the indication associate with the given region of the program specifies the type of instruction because this indication of the given program region is the type of instruction that changes the GPU operating mode. 
Regarding claim 12, Mantor discloses the apparatus of claim 11, wherein the power-directed parameter adjustment protocol includes a firmware handshake; wherein the type of texture filtering is selected from one of: anisotropic filtering, linear filtering, or bilinear filtering; and wherein the type of instruction is a systolic array matrix multiplication instruction [0027: type of workload] [0036: type of instructions of shader program][0046]. 
Regarding claim 13, Mantor discloses the apparatus of claim 11, wherein the power-directed parameter adjustment protocol is for at least one of: a supply voltage, or a frequency [0016] [0020-0021][0027].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mantor (US Publication 2018/0239606 A1) in view of Yamasaki et al (US Publication 2012/0254439 A1). 
Regarding claim 3, Mantor does not explicitly disclose the apparatus of claim 2, wherein the type of texture filtering is selected from one of: anisotropic filtering, linear filtering, or bilinear filtering. 
However, Yamasaki discloses the type of texture filtering is selected from one of: anisotropic filtering, linear filtering, or bilinear filtering [0199: A "GPU command that imposes a high load" can be, for example, anisotropic filtering that is a kind of texture filtering or shadow processing.]. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mantor and Yamasaki together because they both directed to process workload. Yamasaki’s disclosing of anisotropic filtering that is a kind of texture filtering or shadow processing would allow Mantor to adjust the operating mode based on the type of texture filtering instruction. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mantor (US Publication 2018/0239606 A1) in view of Bittner (US Publication 2018/0157465 A1). 
Regarding claim 4, Mantor does not disclose the apparatus of claim 2, wherein the type of instruction is a systolic array matrix multiplication instruction.
 Bittner discloses the type of instruction is a systolic array matrix multiplication instruction [0072-0074: Systolic Array Matrix Operations]. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mantor and Bittner together because they both directed to process workload in GPU. Bittner’s disclosing of a systolic array matrix multiplication instruction would allow Mantor to adjust the operating mode based on the type of systolic array matrix multiplication instruction. 


Response to Arguments
Applicant’s arguments filed on 02/16/2021 have been fully considered but they are not persuasive.  Applicant argues that Mantor fails to disclose wherein the flag indicates at least one of: a type of instruction associated with the subsequent portion of the sequence of GPU commands. 
Examiner respectfully disagrees for the following reasons.
Mantor discloses in at least paragraph 16 that the indication is declared within the code sequence, with the indication specifying which mode to utilize for a given region of the program. In other words, the indication associate with the given region of the program specifies the type of instruction because this indication of the given program region is the type of instruction that changes the GPU operating mode. With the indication declared in the given program region, the type of operating mode instruction of the given program region can be specified and utilized to allow the GPU to change the operating mode accordingly.  
For all of the foregoing reasons above, Examiner submits that Mantor does disclose “wherein the flag indicates at least one of: a type of instruction associated with the subsequent portion of the sequence of GPU commands”.

Allowable Subject Matter
Claims 7-10, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 17 – 20 are allowed. The prior arts of record do not disclose the limitations in amended claim 17. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187